                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

LATORRENCE NEWMAN                         §
(TDCJ No. 2030330),                       §
                                          §
             Petitioner,                  §
                                          §
V.                                        §         No. 3:16-cv-3445-N-BN
                                          §
LORIE DAVIS, Director                     §
Texas Department of Criminal Justice,     §
Correctional Institutions Division,       §
                                          §
             Respondent.                  §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
         OF THE UNITED STATES MAGISTRATE JUDGE AND
            DENYING CERTIFICATE OF APPEALABILITY

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed the

proposed findings, conclusions, and recommendation for plain error. Finding none, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

      Further, considering the record in this case and pursuant to Federal Rule of

Appellate Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255

proceedings, and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability.

The Court adopts and incorporates by reference the magistrate judge’s findings,

conclusions, and recommendation filed in this case in support of its finding that the

Petitioner has failed to show (1) that reasonable jurists would find this Court’s


                                          -1-
“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable

jurists would find “it debatable whether the petition states a valid claim of the denial

of a constitutional right” and “debatable whether [this Court] was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

       In the event that Petitioner does file a notice of appeal, he must either pay the

appellate filing fee ($505.00) or move for leave to proceed in forma pauperis on appeal.

       SO ORDERED.

       DATED: November 2, 2018.




                                            ____________________________________
                                            DAVID C. GODBEY
                                            UNITED STATES DISTRICT JUDGE




 1
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December
1, 2009, reads as follows:

        (a) Certificate of Appealability. The district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant. Before entering the final
order, the court may direct the parties to submit arguments on whether a certificate should
issue. If the court issues a certificate, the court must state the specific issue or issues that
satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the
parties may not appeal the denial but may seek a certificate from the court of appeals under
Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend the
time to appeal.

        (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal
an order entered under these rules. A timely notice of appeal must be filed even if the district
court issues a certificate of appealability.


                                              -2-
